Citation Nr: 1631278	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-28 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for Marfan syndrome (also claimed as cellulitis).

2.  Entitlement to service connection for optic neuritis secondary to service-connected multiple sclerosis.

3.  Entitlement to service connection for a heart condition (also claimed as angina).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a stroke.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, secondary to service-connected multiple sclerosis.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1985 to May 1988. 

This matter comes to the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Veteran's claim of service connection for anxiety and depression secondary to service-connected multiple sclerosis has been recharacterized to include all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for Marfan syndrome (also claimed as cellulitis) and optic neuritis are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  At his May 2016 Board hearing, the Veteran testified that he was withdrawing his claims for entitlement to service connection for a heart condition, hypertension, and stroke.

2.  The Veteran's anxiety disorder was caused by his service-connected multiple sclerosis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for a heart condition, hypertension, and stroke have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for secondary service connection for anxiety disorder have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims for a Heart Condition, Hypertension, and Stroke

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  During the May 2016 Board hearing, the Veteran testified that he wished to withdraw the issues of entitlement to service connection for a heart condition, hypertension, and stroke.  Since the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review the claims and it is dismissed.

Secondary Service Connection - Anxiety Disorder

At the Board hearing, the Veteran testified that his psychiatric disability is either caused by multiple sclerosis or aggravated by multiple sclerosis.  See May 2016 Board hearing transcript, p. 15.  He does not seek service connection for a psychiatric disability on a direct basis.  Id.  Further, he testified that a grant of service connection for any psychiatric disorder would satisfy his appeal.  See id., pp. 21-22.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

A September 2012 VA treatment record shows that the Veteran had a history of depression and anxiety symptoms related to multiple sclerosis.  He was diagnosed with anxiety disorder due to a medical condition/medical treatment.  A January 2013 VA treatment record shows that providers believed his depression and anxiety symptoms were related to his multiple sclerosis and prior interferon treatment.  He was diagnosed with anxiety disorder and depressive disorder.  The Board thus finds that the Veteran's anxiety disorder is caused by his service-connected multiple sclerosis.  The evidence establishes that the Veteran's anxiety disorder is related to his service-connected multiple sclerosis, and thus secondary service connection for anxiety disorder is warranted.


ORDER

Service connection for anxiety disorder is granted.


REMAND

The Veteran contends that he developed optic neuritis secondary to multiple sclerosis.  See May 2016 Board hearing transcript, pp. 3-4.  An August 1994 private treatment record shows a diagnosis of optic neuritis of the right eye.  A January 2013 VA treatment record shows a diagnosis of status post right eye optic neuritis in 1993 and 1996.  It was noted that he had an incomplete recovery with residual field defect and optic nerve pallor.  A February 2012 VA treatment record indicates that optic neuritis was his initial multiple sclerosis symptom.  Although the Veteran has optic neuritis, the record does not show that he was provided a VA examination to obtain a needed medical opinion as to the origin of this disability.  Therefore, the Board finds that a remand is required to obtain this needed medical opinion.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  Further, remand is necessary to obtain an opinion as to whether his service-connected multiple sclerosis caused or aggravated his optic neuritis.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

Additionally, a March 2007 VA treatment record shows that the Veteran has a history of Marfan syndrome diagnosed in 1999 subsequent to cardiac arrest.  However, the record does not show that he was provided a VA examination to obtain a needed medical opinion as to the origin of this disability.  The Board thus finds that this medical opinion must be obtained on remand.  See 38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 84-86.  Further, remand is necessary to obtain an opinion as to whether his service-connected multiple sclerosis caused or aggravated his Marfan syndrome.  See El-Amin, 26 Vet. App. 136.

Finally, the RO should ask the Veteran to identify any additional, pertinent medical treatment.  Any additional, pertinent VA or private treatment records should be associated with the claims file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.  Further, the Veteran stated at the Board hearing that he received disability benefits from the Social Security Administration (SSA).  The SSA records have not been associated with the claims file.  On remand, these records must be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request copies of any SSA disability benefit determinations as well as copies of the medical records on which such determinations were based.  Associate these records with the claims file.  If the records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such.

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his optic neuritis and Marfan syndrome that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

3.  Notify the Veteran that he may submit additional lay statements of the nature and onset of his optic neuritis and Marfan syndrome symptoms from himself as well as from other individuals who have first-hand knowledge of such symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  Obtain an opinion from an appropriate examiner as to the onset and/or etiology of the Veteran's optic neuritis.  The claims file should be provided to the examiner in connection with the opinion.  

The examiner must opine as to whether it is at least as likely as not that optic neuritis was caused or aggravated by the Veteran's service-connected multiple sclerosis.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Obtain an opinion from an appropriate examiner as to the onset and/or etiology of the Veteran's Marfan syndrome.  The claims file should be provided to the examiner in connection with the opinion.  

After a review of the claims file and an examination of the Veteran, the examiner should opine as to whether it is at least as likely as not that the Veteran's Marfan syndrome is related to or had its onset in service.  Further, the examiner should opine as to whether it is at least as likely as not that Marfan syndrome was caused or aggravated by the Veteran's service-connected multiple sclerosis.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Re-adjudicate the appeal.  If any benefit sought is denied or is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


